DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/19 and 05/14/20 have been acknowledged and considered by the examiner.  

Claim Interpretation
Regarding claims 1, 4, 5, 7, 9-11, 13, and 16-20, the claims recite alternative language, i.e. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  

	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 12-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bevan et al. (U.S. 2016/0132784 A1).
Regarding claims 1, 13 and 17, Bevan discloses a method and a system comprising:
predicting that a user will need access to data (user information) stored at a first location at a future time, from a second location (see Bevan; Abstract and paragraph 0033; Bevan discloses identifying a change from a first location to a second location, e.g. scheduled, and transferring user’s information to the second location so that it may be accessed by the user), the predicting based on at least one of a schedule or calendar associated with the user (see Bevan; paragraphs 0033 and 0036; Bevan discloses identifying a location change, present and future, e.g. scheduled, based on a location schedule for users and time frames that the users are expected to be, i.e. “future time”, at each scheduled location), a previous travel pattern associated with the user (see Bevan; paragraph 0051; Bevan discloses using prior location history), data retrieved from a social network, data or network preferences associated with the user, data (user information) or network usage habits associated with the user (see Bevan; paragraph 0051; Bevan discloses monitoring the user’s information, e.g. data, usage during a time period, e.g. a workweek), one or more reservations or bookings associated with the user, a navigation or predicting based on schedule, previous travel pattern, data or network usage habits associated with the user, navigation or location system, user is traveling” alternatives);
identifying a network node (storage device) capable of storing the data (user information) and accessible by a computing device from the second location (see Bevan; paragraphs 0038 and 0061; Bevan discloses transferring user information from a storage 1 to a storage 2 so that it can be efficiently accessed by the user.  Further, one or more factors may be considered to identify a preferred storage device for the user information);
determining one or more parameters (factors) associated with one or more network connections to the computing device to yield one or more determinations (determine preferred storage device) (see Bevan; paragraphs 0064 and 0065; Bevan discloses considering one or more factors, such as cost and speed, which includes latency and bandwidth, to determine the preferred storage device.  The examiner notes that according to the applicant’s specification, parameters associated with a network can be cost, latency and bandwidth; see applicant’s specification; paragraph 0119); and
based on the one or more determinations, migrating a portion (entire portion or subset) of the data from the first location to the network node (storage device) prior to the future time and providing the computing device access to the portion (entire portion or subset) of the data from second location”, prior to the start of the time frame, i.e. so that the user is able to access the information when the user is in Philadelphia.  Based on one or more determining factors, e.g. cost and speed, a preferred storage device is identified. As such, a preferred storage device is identified near the location, e.g. Philadelphia, for storage of the information, e.g. Spreadsheet A.  Further, a subset of the user information can be transferred to the storage device as well.  The examiner notes that according to the applicant’s specification, a “portion” can mean the entire portion of an item or anything less than the entire item but greater than zero; see applicant’s specification; paragraph 0147).
Further, Bevan discloses the additional limitations of claim 13, one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors (see Bevan; paragraph 0003; Bevan discloses a processor and non-transitory computer readable media storing instructions executed by the processor).
Further, Bevan discloses the additional limitations of claim 17, a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor (see Bevan; paragraph 0003; Bevan discloses non-transitory computer readable media storing instructions).
Regarding claim 2, Bevan discloses all the limitations of claim 1, as discussed above, and further Bevan clearly discloses determining a time (commute) prior to the future time in which the user will not need access to the data, the migrating of the portion (entire portion or 
Regarding claim 3, Bevan discloses all the limitations of claim 2, as discussed above, and further Bevan clearly discloses wherein the determining of the time in which the user will not need access to the data includes predicting that the user will not need access to the data during the time based on an estimated travel time between the first location and the second location (see Bevan; paragraphs 0038 and 0040; Bevan discloses determining the user commutes from a first to second location and that the user typically does not access the information during the commute.  For example, from 8:00am-9:00am from home to work.  Further, the schedule may include any types of location, not just home and work).
Regarding claim 4, Bevan discloses all the limitations of claim 3, as discussed above, and further Bevan clearly discloses wherein the estimated travel time is determined based on at least one of a mode of travel (see Bevan; paragraph 0070; Bevan discloses factoring in the mode of commute, e.g. airplane or car, for example if user will be in the car a long time), a travel distance, a travel velocity, or one or more estimated traveling conditions (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “mode of travel” alternative).
Regarding claim 6, Bevan discloses all the limitations of claim 1, as discussed above, and further Bevan clearly discloses wherein the predicting is performed at a first time that the user will need the access to the data at a second time (see Bevan; paragraph 0036; Bevan discloses referencing, i.e. claimed “performed at a first time”, a location schedule to identify that the user will need access to the information at an expected time frame, i.e. claimed “second time”).
Regarding claims 7, Bevan discloses all the limitations of claim 1, as discussed above, and further Bevan clearly discloses determining a period of time in which the user will be traveling from the first location to the second location (see Bevan; paragraphs 0038 and 0048; Bevan discloses identifying when the user is commuting between locations); and
identifying a second network node (intermediate storage) residing within at least one of a proximity of one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The proximity is between the two locations), a geographic area associated with the one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The intermediate location is associated with the geographic area between the two locations), or a logical network proximity associated with the one or more locations (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a proximity of one or more locations…a geographic area associated with one or more locations” alternatives); and
migrating the portion (entire portion) of the data to the second network node (intermediate storage) for access by the user during the period of time (see Bevan; paragraph 0048; Bevan discloses transferring and storing the information at the intermediate location based on the user’s likelihood of accessing the data).
Regarding claim 12, Bevan discloses all the limitations of claim 1, as discussed above, and further Bevan clearly discloses determining the user will need to access the data from the first location (home) (see Bevan; paragraph 0039; Bevan discloses the user will need access to the information back home, i.e. “first location”, after commuting from work to home);
migrating at least the portion (entire portion or subset) of the data from the network node back to the first location (home) (see Bevan; paragraphs 0039 and 0078; Bevan discloses transferring the information from storage associated with the work location to storage associated with the home location. Further, a subset of the user information can be transferred to the storage device as well).
Regarding claim 14, Bevan discloses all the limitations of claim 13, as discussed above, and further Bevan clearly discloses determining a downtime (commute) for the user in which the user will not need access to the data (see Bevan; paragraph 0038; Bevan discloses determining a commuting time frame when the user typically does not access the information.  The examiner notes that according to the applicant’s specification, “downtime” may be a period of when a user is traveling; see paragraph 0122); and
wherein the migrating of the portion (entire portion or subset) of the data is performed during the downtime (commute) (see Bevan; paragraphs 0038 and 0078; Bevan discloses 
Regarding claim 18, Bevan discloses all the limitations of claim 17, as discussed above, and further Bevan clearly discloses wherein the operations include: determining a period of time in which the user will be traveling to the second location (see Bevan; paragraphs 0038 and 0048; Bevan discloses identifying when the user is commuting between locations, i.e. from a first to second location);
identifying a second network node (intermediate storage) residing within at least one of a range of one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The proximity is between the two locations), a geographic area associated with the one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The intermediate location is associated with the geographic area between the two locations), or a logical network proximity associated with the one or more locations (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a range of one or more locations…a geographic area associated with one or more locations” alternatives); and
migrating at least part of the portion (entire portion or subset) of the data to the second network node for access by the user during the period of time (see Bevan; paragraphs 0048 and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8-11, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bevan et al. (U.S. 2016/0132784 A1) in view of Qaisar (U.S. 2017/0048308 A1).
Regarding claim 5, Bevan discloses all the limitations of claim 1, as discussed above.  Bevan does not explicitly disclose wherein the network node comprises at least one a fog node residing in a fog layer of a fog computing architecture, or a cloud node residing in a cloud of a cloud computing architecture.
In analogous art, Qaisar discloses wherein the network node comprises at least one a fog node residing in a fog layer of a fog computing architecture (see Qaisar; paragraphs 0035 and 0038; Qaisar discloses a fog network comprising fog nodes.  The fog nodes have a structure including abstraction and orchestration layers), or a cloud node residing in a cloud of a cloud computing architecture (see Qaisar; paragraph 0037; Qaisar discloses the fog nodes are preferably connected to a cloud server to share information, i.e. the cloud server stores information, and for a central control) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the both alternatives).
One of ordinary skill in the art would have been motivated to combine Bevan and Qaisar because they both disclose features of data storage within proximity of a user/customer, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Qaisar’s fog computing feature into the system of Bevan in order to provide the benefit of cost efficiency by allowing the intermediate node of Bevan be implemented as a fog node which is a distributed decentralized infrastructure and thereby allowing for efficient data storage from a cloud node to a fog node.
Regarding claim 8, Bevan discloses all the limitations of claim 7, as discussed above.  Bevan does not explicitly disclose wherein the second network node comprises a fog node residing in a fog layer of a fog computing architecture.
In analogous art, Qaisar discloses wherein the second network node comprises a fog node residing in a fog layer of a fog computing architecture (see Qaisar; paragraphs 0036 and 0038; Qaisar discloses fog nodes meeting criterion of proximity to customer premises.  The fog node has a structure including abstraction and orchestration layers).
One of ordinary skill in the art would have been motivated to combine Bevan and Qaisar because they both disclose features of data storage within proximity of a user/customer, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Qaisar’s fog computing feature into the system of Bevan in order to provide the benefit of cost efficiency by allowing the intermediate node of Bevan be implemented as a fog node which is a distributed decentralized infrastructure and thereby allowing for efficient data storage.
Regarding claim 9, Bevan and Qaisar disclose all the limitations of claim 8, as discussed above, and further the combination of Bevan and Qaisar clearly discloses wherein the fog node is identified based on at least one of a user location during the period of time, an estimated user location during at least part of the period of time, a travel mode of the user, a travel velocity of the user, an estimated travel path associated with the user, a proximity of the user to one or more other fog nodes in the fog layer (see Qaisar; paragraph 0036; Qaisar discloses fog nodes meet the criterion of proximity to the customer premises), or a characteristic or topology of at least one of the fog layer or a wireless network accessible to the user during the period of time in which the a proximity of the user to one or more other fog nodes in the fog layer” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 8.
Regarding claim 10, Bevan and Qaisar disclose all the limitations of claim 9, as discussed above, and further the combination of Bevan and Qaisar clearly discloses migrating the portion (entire portion or subset) of the data from the fog node (intermediate node/fog node) to the network node based on at least one of a first determination that the user is within a first proximity to the second location (see Bevan; paragraphs 0048 and 0078; Bevan discloses storing the information in an intermediate node, between storage 1 and storage 2, while the user is traveling/commuting so that the user can access the information.  For example, an airport.  The storage is temporary, and as such, the information would be transferred to storage 2, i.e. “network node”, when the user reaches the travel destination, i.e. “second location”. Also, a subset of the user information can be transferred to the storage device as well; Further, Qaisar is relied upon to disclose the “fog node”; see Qaisar; paragraphs 0036 and 0038), or a second determination that the user is beyond a second proximity to the fog node (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a first determination that the user is within a first proximity to the second location” alternative);
wherein the portion of the data comprises one or more changes (modification) made to the portion of the data while the portion of the data was hosted by the fog node (see Bevan; fog node”; see Qaisar; paragraphs 0036 and 0038).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8. 
Regarding claim 11, Bevan and Qaisar disclose all the limitations of claim 10, as discussed above, and further the combination of Bevan and Qaisar clearly discloses wherein, the network node comprises a second fog node and a cloud node (see Qaisar; paragraph 0037; Qaisar discloses multiple fog nodes, i.e. “a second fog node”, working together and connected to a cloud server), the migrating of the portion of the data to the network node comprises one of:
migrating a first part of the portion of the data to the cloud node and a second part of the portion of the data to the second fog node (see Qaisar; paragraph 0037; Qaisar discloses fog nodes can cooperate with each other. A subset of the fog nodes working together can form a fog network using Peer-to-Peer (P2P) principles. Therefore, data, i.e. “second part of the portion of data” is transferred between each fog node using P2P.  Further, all of these fog nodes are preferably connected to a cloud server to share information, i.e. “first part of the portion of data”, and for a central control), or
migrating the portion of the data to the cloud node and subsequently migrating, based on a determination that the user is closer to the second fog node than the cloud node, at least part of the portion of the data to the second fog node.
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The migrating a first part of the portion of the data to the cloud node and a second part of the portion of the data to the second fog node” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8. 
Regarding claim 16, Bevan discloses all the limitations of claim 13, as discussed above, and further Bevan clearly discloses wherein the operations include: determining a period of time in which the user will be traveling to the second location (see Bevan; paragraphs 0038 and 0048; Bevan discloses identifying when the user is commuting between locations, i.e. from a first to second location);
identifying a second network node (intermediate storage) residing within at least one of a range of one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The proximity is between the two locations), a geographic area associated with the one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The intermediate location is associated with the geographic area between the two locations), or a logical network proximity associated with the one or more locations (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a range of one or more locations…a geographic area associated with one or more locations” alternatives); migrating at least part of the portion (entire portion or subset) of the data to the second network 
Bevan does not explicitly disclose wherein the second network node comprises a fog node residing in a fog layer of a fog computing architecture.
In analogous art, Qaisar discloses wherein the second network node comprises a fog node residing in a fog layer of a fog computing architecture (see Qaisar; paragraphs 0036 and 0038; Qaisar discloses fog nodes meeting criterion of proximity to customer premises.  The fog node has a structure including abstraction and orchestration layers).
One of ordinary skill in the art would have been motivated to combine Bevan and Qaisar because they both disclose features of data storage within proximity of a user/customer, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Qaisar’s fog computing feature into the system of Bevan in order to provide the benefit of cost efficiency by allowing the intermediate node be implemented as a fog node which is a distributed decentralized infrastructure and thereby allowing for efficient data storage.
Regarding claim 19, Bevan discloses all the limitations of claim 18, as discussed above.  Bevan does not explicitly disclose wherein the network node comprises a fog node residing in a fog layer of a fog computing architecture; and the fog node is identified based on at least one of: a current user location; an estimated user location during at least part of the period of time; a travel mode of the user; a travel velocity of the user; an estimated travel path associated with the 
In analogous art, Qaisar discloses wherein the network node comprises a fog node residing in a fog layer of a fog computing architecture (see Qaisar; paragraphs 0036 and 0038; Qaisar discloses fog nodes meeting criterion of proximity to customer premises.  The fog node has a structure including abstraction and orchestration layers); and 
the fog node is identified based on at least one of: 
a current user location; 
an estimated user location during at least part of the period of time; 
a travel mode of the user; a travel velocity of the user; an estimated travel path associated with the user; 
a proximity of the user to one or more other fog nodes in the fog layer (see Qaisar; paragraph 0036; Qaisar discloses fog nodes meet the criterion of proximity to the customer premises); 
or a characteristic or topology of at least one of a wireless network accessible to the user during the period of time in which the user will be traveling, the fog layer, or the fog computing architecture (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a proximity of the user to one or more other fog nodes in the fog layer” alternative).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Qaisar’s fog computing feature into the system of Bevan in order to provide the benefit of cost efficiency by allowing the intermediate node be implemented as a fog node which is a distributed decentralized infrastructure and thereby allowing for efficient data storage.
Regarding claim 20, Bevan and Qaisar disclose all the limitations of claim 19, as discussed above, and further the combination of Bevan and Qaisar clearly discloses migrating, at the future time, the portion (entire portion or subset) of the data from the fog node (intermediate node/fog node) to the one or more network nodes based on at least one of a first determination that the user is within a first proximity to the second location (see Bevan; paragraphs 0048 and 0078; Bevan discloses storing the information in an intermediate node, between storage 1 and storage 2, while the user is traveling/commuting so that the user can access the information.  For example, an airport.  The storage is temporary, and as such, the information would be transferred to storage 2, i.e. “network node”, when the user reaches, i.e. “at the future time”, the travel destination, i.e. “second location”. Also, a subset of the user information can be transferred to the storage device as well; Further, Qaisar is relied upon to disclose the “fog node”; see Qaisar; paragraphs 0036 and 0038), or a second determination that the user is beyond a second proximity to the fog node (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior a first determination that the user is within a first proximity to the second location” alternative);
the portion of the data includes one or more changes (modification) made to the at least part of the portion of the data while the at least part of the portion of the data was hosted by the fog node (see Bevan; paragraph 0051; Bevan discloses information, e.g. Spreadsheet A, being modified while the user is in Philadelphia.  In other words, the information was modified while being stored in the device associated with Philadelphia; Further, Qaisar is relied upon to disclose the “fog node”; see Qaisar; paragraphs 0036 and 0038).
the one or more network nodes includes a second fog node (see Qaisar; paragraph 0037; Qaisar discloses multiple fog nodes, i.e. “a second fog node”, working together).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 19.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bevan et al. (U.S. 2016/0132784 A1) in view of Jain (U.S. 2013/0144978 A1).
Regarding claim 15, Bevan discloses all the limitations of claim 14, as discussed above.  While Bevan discloses a user traveling between locations, as discussed above, Bevan does not explicitly disclose determining the user has traveled to a third location that is beyond a threshold range of the network node; and removing at least a portion of the data from the network node.
In analogous art, Jain discloses determining the user has traveled to a third location (new data center) that is beyond a threshold range of the network node (data center) (see Jain; paragraphs 0043 and 0063; Jain discloses allowing user data to be transferred or replicated to the data center, i.e. “network node”, and to a new data center or server at another location, i.e. “third location”, near or nearest to the user.  In particular, travel locations and intermediate travel locations are determined and data is transferred to data centers near these travel locations.  In other words, data is transferred to one location and then to another location while the user is traveling.  The data is transferred to the new location because the user is beyond a range from the current data center, i.e. “beyond a threshold range of the network node”); and 
removing (transferring) at least a portion of the data from the network node (data center) (see Jain; paragraphs 0043 and 0063; Jain discloses travel locations and intermediate travel locations are determined.  As such, once the user has moved on to another destination the data is transferred, i.e. “removed” from the previous data center).
One of ordinary skill in the art would have been motivated to combine Bevan and Jain because they both disclose features of data relocation, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Jain’s multiple intermediate and/or final location feature into the system of Bevan in order to provide the benefit of efficiency by allowing fast data access speeds to the many locations a user may be at while traveling to a final destination (see Jain; paragraph 0043).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jain (U.S. 2013/0144978 A1) also discloses a data center and node storage in a cloud environment.
Swerdlow et al. (U.S. 9,268,789 B1) discloses determining content type and storing the content based on the type in target geographic locations.
Nagpal et al. (U.S. 2010/0110044 A1) discloses routing data to be stored within specific storage locations within a cloud environment.
Cortes et al. (U.S. 2009/0291696 A1) discloses pre-fetching data from neighboring data stores while the user moves around within the mobile network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        03/12/2021

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443